LOAN AGREEMENT-1st Extension


This Loan Agreement (the “Agreement”) is entered into, between the EFT Biotech
Holdings, Inc. (“Lender”), located in City of Industry, CA, and Excalibur
International Marine Corporation (“Borrower”) located in Taipei, Taiwan.


AUTHORITY AND LOAN


 
-Pursuant to the Board’s resolution, Lender has approved Borrower’s loan
originally dated September 23, 2008. Lender’s approval of Borrower’s loan under
this Agreement are made on reliance that borrower will pay back upon secure a
loan from local banks in Taiwan. By executing this Agreement the Borrower
represents under penalty of perjury are true and accurate in all respects.



 
-Lender agreed to loan (the “Loan”), dated September 23, 2008, to Borrower, via
its Subsidiary, the Lender’s wholly owned subsidiary, in the amount of US Two
Million Dollars (US$2,000,000), evidenced by a Promissory Note (the “Promissory
Note”) attached hereto as Exhibit A.



 
-Pursuant to the Board’s resolution, Lender has approved to extend the Loan due
at November 25, 2008 to May 25, 2009 under this Agreement.



PURPOSE


The Borrower agrees to expend all funds disbursed pursuant to this Agreement
only for the purposes of its business operation and in the amounts set forth in
the Borrower’s Budget. Any other use of funds disbursed hereunder shall require
prior written approval by Lender.


LOAN REPAYMENT AND INTEREST


All Loan funds disbursed hereunder, together with all interest payable thereon,
shall be repaid to Lender in accordance with the terms of the Promissory Note.
The Loan shall bear simple interest at the annual rate set forth in the attached
Promissory Note on the principal balance of Loan funds disbursed to the
Borrower. Payment of said interest shall be due at the end of the loan term, and
interest shall accrue from the time of disbursement of Loan funds to the
Borrower until receipt of full Loan repayment to Lender.


EFFECTIVE DATE OF AGREEMENT


 
This Agreement shall become effective on the date it is approved and executed by
Lender at City of industry, California (the “Effective Date”).



 
The Borrower agrees to complete performance of its obligations within the time
periods required by Lender and any fully executed documents, if applicable.

 
1

--------------------------------------------------------------------------------


 
PREPAYMENT


Borrower shall have the right to prepay all or any part of the outstanding
balance of this Loan at any time without penalty. Any partial prepayment will
not excuse any later scheduled payments until the Loan is paid in full.
Prepayments shall be applied first to the payment of any outstanding late fees,
then to interest and then to principal installments.


PROMISSORY NOTE


In order to evidence its debt to Lender hereunder, the Borrower agrees to,
contemporaneously with the execution of this Agreement, execute and deliver to
Lender the Promissory Note (attached as Exhibit A hereto).


ACCOUNTS


 
A.
The Borrower agrees to establish on its books a separate account for this Loan.
This account shall be maintained, and is subject to review and audit by Lender,
as long as the Loan obligation remains unsatisfied.



 
B.
The Borrower further agrees to maintain records that accurately and fully show
the date, amount, purpose, and payee of all expenditures drawn on said account
for three (3) years after the date Lender determines this Loan is repaid in
full.



 
C.
The Borrower further agrees to allow Lender, or its designated representatives,
on written request, to have reasonable access to, and the right of inspection
of, all books and records that pertain to the Loan account.

 
DEFAULT


The Borrower’s failure to comply with any of the terms of the Agreement shall
constitute a breach of this Agreement and an Event of Default. In the event of
any default, Lender may, in its discretion, declare this Agreement to have been
breached and be released from any further performance hereunder. Events of
default are detailed in the Promissory Note and are incorporated herein by
reference.


 
A.
In the event of any default or breach of this Agreement by the Borrower, Lender,
without limiting any of its other legal rights or remedies, may accelerate the
Loan and declare any remaining unpaid principal balance, along with accrued
interest and late fees, immediately due and payable, as provided in the
Promissory Note evidencing this Loan.



 
B.
In the event of any default or breach of this Agreement by the Borrower, Lender
shall have priority right above any secured or unsecured creditor to declare any
remaining unpaid principal balance, along with accrued interest and late fees,
immediately due and payable, as provided in the Promissory Note evidencing this
Loan.

 
2

--------------------------------------------------------------------------------


 
GENERAL TERMS


 
A.
Indemnification by Borrower



 
The Borrower agrees to indemnify, defend, and save harmless Lender and its
officers, agents, and employees from any and all claims, losses, or costs
(including reasonable attorney fees) arising out of, resulting from, or in any
way connected with the Loan or this Agreement, or the financing or the operation
of the business financed with the Loan.



 
B.
Independent Capacity



The Borrower, and the agents and employees of Borrower, in the performance of
this Agreement, shall and do act in an independent capacity, and they
acknowledge and agree that they are not officers or employees or agents of the
Lender and accordingly they are not authorized to act, and may not act, in such
capacity.


 
D.
Assignment



 
Without the written consent of Lender, this Agreement is not assignable or
transferable by Borrower either in whole or in part. Lender may assign its
rights under this Agreement for security purposes, and in such event the
assignee of this Agreement shall be entitled to enforce the provisions hereof
and shall be a third party beneficiary of this Agreement.



 
E.
Amendment



 
No amendment or variation of the terms of this Agreement shall be valid unless
made in writing and signed by the parties hereto, and no oral understanding or
agreement not incorporated herein shall be binding on any of the parties hereto.



 
G.
Severability



 
In the event that any provision of this Agreement is unenforceable or held to be
unenforceable, then the parties agree that all other provisions of this
Agreement continue to have force and effect and shall not be affected thereby.



 
H.
Governing Law and Venue

 
 
This Agreement is governed by and shall be interpreted in accordance with the
laws of the State of California. Venue shall be in Los Angeles County. In any
contest arising under the Loan Documents, Lender and the Borrower agree to waive
a trial by jury.

 
3

--------------------------------------------------------------------------------


 
 
I.
Borrower Authorization



 
The Borrower certifies that it has full power and authority to enter into this
Agreement and this Agreement has been duly authorized, executed and delivered by
the Borrower. The Borrower acknowledges that the resolution of its governing
body or other official action authorizing it to enter into this Agreement also
authorizes such further acts as are necessary, including execution of the
Promissory Note as well as Security Agreement, if any, to implement and further
the intent of this Agreement.



NOTICE


Any notice required to be given to Lender hereunder shall be sent to 929 Radecki
Ct., City of Industry, California 91748, attention Sharon Tang, CFO, or at such
other address as Lender may designate in writing to the Borrower. Any notice
required to be given to the Borrower hereunder shall be sent to the address
shown below the Borrower’s execution of this Agreement, or at such other address
as the Borrower shall designate in writing to Lender. Notice to either party may
be given using the following delivery methods: U.S. Mail, overnight mail, or
personal delivery, providing evidence of receipt, to the respective parties
identified in this Agreement. Delivery by fax or e-mail is not considered notice
for the purposes of this Agreement. Notice shall be effective when received,
unless otherwise stated in this Agreement.



IN WITNESS WHEREOF, this Loan Agreement has been executed by the parties hereto.



Lender
Borrower
    /s/ Jack Qin
 
/s/ Jen-Ho Chiao
 
Jack Qin
Jen-Ho Chiao,
Executive Director
Chairman

 
4

--------------------------------------------------------------------------------


 
EXHIBIT A


PROMISSORY NOTE



1.
For value received, the undersigned, (hereinafter referred to as the
“Borrower”), promises to pay to the order of the EFT BioTech Holdings, Inc.
(hereinafter referred to as  “Lender”), at its principal place of business at
929 Radecki Court, City of Industry, California 91748, or at such other place as
Lender may designate, the principal sum of US Two Million Dollars (US$2,000,000)
or such lesser amount as shall equal the aggregate amount disbursed to the
Borrower by Lender pursuant to the Agreement between the Borrower and Lender,
together with interest thereon at the rate of 3.75% percent per annum on the
unpaid principal balance, computed from the date of each disbursement to the
Borrower, until the Loan is repaid by the Borrower. Principal, together with
interest thereon, is due and payable at the end of the loan terms, until said
principal and interest shall be paid in full.



2.
The Borrower may prepay this Promissory Note in full or in part, without
penalty. Any partial prepayment will not excuse any later scheduled payments
until the Loan is paid in full. Prepayments shall be applied first to the
payment of any outstanding late fees, then to interest and then to principal
installments.



3.
On the occurrence of any event of default, as defined in paragraph 4 of this
Promissory Note, Lender, at its sole election, may take any or all of the
following actions:



 
A.
Declare all or any portion of the principal balance, along with accrued interest
and late fees, under this Promissory Note to be immediately due and payable and
may proceed to enforce this Promissory Note, upon the expiration of not less
than thirty (30) days after the date written notice of Lender’s decision to
accelerate is sent to Borrower. All amounts due after acceleration shall bear
interest at the rate of ten percent (10%) per annum. Lender may exercise this
option to accelerate during any default by Borrower regardless of any prior
forbearance.

 
 
B.
Require Borrower to take any and all action necessary, as security for the loan,
to provide the Vessel as collateral under duly executed security documents and
agrees to be bound by the terms contained therein to Lender as the Secured
Party.

 
 
C.
Exercise all of its rights and remedies enumerated herein, which rights are in
addition to and not in limitation of any other rights Lender may have under the
Agreement and applicable law.

 
4.
Each of the following events and conditions shall constitute an event of default
under this Promissory Note and the Agreements:

 
1

--------------------------------------------------------------------------------


 
 
A.
Failure of the Borrower to repay any principal, accrued interest, and late fees,
if applicable, when due under the terms of this Promissory Note.



 
B.
Failure of the Borrower to comply with, and satisfy, all the terms, conditions,
and obligations, required by the Loan Agreement as a condition for this Loan.



 
C.
Termination of the Loan Agreement pursuant to the terms thereof or breach by the
Borrower of any terms or conditions of said Loan Agreement.



 
D.
Failure of the Borrower to obtain and maintain insurance for the vessel.



 
E.
Occurrence of: (1) the Borrower becoming insolvent or bankrupt or being unable
or admitting in writing its inability to pay its debts as they mature or making
a general assignment for the benefit of or entering into any composition or
arrangement with creditors; (2) proceedings for the appointment of a receiver,
trustee, or liquidator of the assets of the Borrower or a substantial part
thereof, being authorized or instituted by or against the Borrower;
(3) proceedings under any bankruptcy, reorganization, readjustment of debt,
insolvency, dissolution, liquidation or other similar law, or any jurisdiction
being authorized or instituted against the Borrower; or (4) the Borrower ceases
operations, is dissolved, or terminates its existence.

 
 
F.
Discovery of any false or misleading statement, warranty, representation, or
fact, whether or not contained in any other Loan Documents, that when made or
furnished to the Lender by or on behalf of the Borrower was relied upon
by  Lender and induced it to extend the Loan to Borrower.



5.
No delay or failure of Lender in the exercise of any right or remedy hereunder
or under any other agreement which secures or is related hereto shall affect any
such right or remedy, and no single or partial exercise of any such right or
remedy shall preclude any further exercise thereof, and no action taken or
omitted by Lender shall be deemed a waiver of any such right or remedy.



6.
Any notice required to be given to the Borrower hereunder shall be sent to the
address shown on the Loan Agreement, or at such other address as the Borrower
shall designate in writing to Lender. Notice to either party may be given using
the following delivery methods: U.S. Mail, overnight mail, or personal delivery,
providing evidence of receipt, to the respective parties identified in this
Agreement. Delivery by fax or e-mail is not considered notice for the purposes
of this Promissory Note.



7.
Borrower agrees to pay all costs and expenses, including reasonable attorney
fees, which may be incurred by Lender in the enforcement and defense of the Loan
Agreement, including such costs and expenses incurred in any appeal.

 
2

--------------------------------------------------------------------------------


 
8.
This Promissory Note shall be binding upon the Borrower and its permitted
successors and assigns and upon Lender and its permitted successors and assigns.
Without the written consent of Lender, this Promissory Note is not assignable or
transferable by Borrower either in whole or in part. Lender may assign its
rights under this Promissory Note for security purposes, and in such event the
assignee of this Promissory Note shall be entitled to enforce the provisions
hereof and shall be a third party beneficiary of this Promissory Note.

 
9.
This Promissory Note shall be construed and enforced in accordance with the laws
of the State of California.




 
Excalibur International Marine Corporation
   
Borrower
         
Jen-Ho Chiao
   
Name of Authorized Representative
         
/s/ Jen-Ho Chiao
   
Authorized Signature
         
Chairman
   
Title
         
November 25, 2008
   
Date
 



3

--------------------------------------------------------------------------------


 